. SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q ☒ QUARTERLY REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED June30, 2017 ☐ TRANSITION REPORT UNDER SECTION 13 OR 15 (D)OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File No. 000-24575 AMERICAN ELECTRIC TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Florida 59-3410234 (State or other jurisdictionof incorporation) (I.R.S. EmployerIdentification No.) 1250 Wood Branch Park Drive, Suite 600, Houston, TX 77079 (Address of principal executive offices) (713) 644-8182 (Registrant’s telephone number) * Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (S. 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, and emerging growth company in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☐ Non-accelerated filer ☐ Smallerreportingcompany ☒ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No☒ As of July 26, 2017 the registrant had 8,615,269 shares of its Common Stock outstanding. 2 AMERICAN ELECTRIC TECHNOLOGIES, INC. AND SUBSIDIARIES FORM 10-Q Index For the Quarterly Period Ended June30, 2017 Page Part I. Financial Information Item1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at June 30, 2017 and December 31, 2016 4 Condensed Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2017 and 2016 5 Condensed Consolidated Statements of Comprehensive Income (Loss) for the Three and Six Months Ended June 30, 2017 and 2016 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2017 and 2016 7 Notes to Condensed Consolidated Financial Statements 8 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item3. Quantitative and Qualitative Disclosures about Market Risk 23 Item4. Controls and Procedures 23 Part II. Other Information Item1. Legal Proceedings 24 Item1A. Risk Factors 24 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 24 Item3. Defaults upon Senior Securities 24 Item4. Mine Safety Disclosures 24 Item5. Other Information 24 Item6. Exhibits 24 Signatures 25 3 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS American Electric Technologies, Inc. and Subsidiaries Condensed Consolidated Balance Sheets (in thousands, except share and per share data) June30, 2017 December31, (unaudited) Assets Current assets: Cash and cash equivalents $ $ Restricted short-term investments Accounts receivable-trade, net of allowance of $99 and $204 at June30, 2017 and December31, 2016 Inventories, net of allowance of $134 and $60 at June30, 2017 and December31, 2016 Cost and estimated earnings in excess of billings on uncompleted contracts Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Advances to and investments in foreign joint ventures Retainage receivable Intangibles Other assets 85 46 Total assets $ $ Liabilities, Convertible Preferred Stock and Stockholders’ Equity Current liabilities: Revolving line of credit $ - $ Current portion of long-term note payable - Short-term note payable - Accounts payable and other accrued expenses Accrued payroll and benefits Billings in excess of costs and estimated earnings on uncompleted contracts Total current liabilities Long-term note payable, net Deferred compensation Deferred income taxes Total liabilities Convertible preferred stock: Redeemable convertible preferred stock, Series A, net of discount of $590 at June30, 2017 and $617 at December31, 2016; $0.001 par value, 1,000,000 shares authorized, issued and outstanding at June30, 2017 and December31, 2016 Stockholders’ equity: Common stock; $0.001 par value, 50,000,000 shares authorized, 8,710,677 and 8,499,508 shares issued and 8,529,795 and 8,335,968 shares outstanding at June30, 2017 and December31, 2016 9 8 Treasury stock, at cost 180,882 and 163,540 shares at June30, 2017 and December31, 2016 ) ) Additional paid-in capital Accumulated other comprehensive income (2 ) Retained Deficit; including accumulated statutory reserves in equity method investments of $2,887 at June30, 2017 and December31, 2016 ) ) Total stockholders’ equity Total liabilities, convertible preferred stock and stockholders’ equity $ $ The accompanying notes are an integral part of the condensed consolidated financial statements 4 American Electric Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Operations Unaudited (in thousands, except share and per share data) Three Months Ended June30, Six Months Ended June30, Net sales $ Cost of sales Gross margin Operating expenses: Research and development 78 Selling and marketing General and administrative Total operating expenses Loss from operations ) Net equity income from foreign joint ventures’ operations: Equity income from foreign joint ventures’ operations Foreign joint ventures’ operations related expenses ) Net equity income from foreign joint ventures’ operations 70 58 3 Loss from operations and net equity income from foreign joint ventures’ operations ) Other income (expense): Interest expense and other, net ) ) Income (loss) before income taxes ) ) ) Provision for (benefit from) income taxes ) 47 ) (9 ) Net income (loss) before dividends on redeemable convertible preferred stock ) ) ) Dividends on redeemable convertible preferred stock ) Net income (loss) attributable to common stockholders $ ) $ 63 $ ) $ ) Earnings (loss) per common share: Basic $ ) $ $ ) $ ) Diluted $ ) $ $ ) $ ) Weighted - average number of common shares outstanding: Basic Diluted The accompanying notes are an integral part of the condensed consolidated financial statements 5 American Electric Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Comprehensive Income (Loss) (Unaudited) (in thousands) Three Months Ended June30, Net income (loss) before dividends on redeemable convertible preferred stock $ ) $ Other comprehensive income: Foreign currency translation gain (loss), net of deferred income taxes of ($31) and $85 for the three months ended June30, 2017 and 2016 61 ) Total comprehensive income (loss) $ ) $ ) Six Months Ended June30, Net income (loss) before dividends on redeemable convertible preferred stock $ ) $ ) Other comprehensive income: Foreign currency translation gain (loss), net of deferred income taxes of ($53) and $33 for the six months ended June30, 2017 and 2016 ) Total comprehensive income (loss) $ ) $ ) The accompanying notes are an integral part of the condensed consolidated financial statements 6 American Electric Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows Unaudited (in thousands) Six Months Ended June30, Cash flows from operating activities: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Deferred income tax provision (benefit) ) ) Equity income (loss) from foreign joint ventures’ operations ) ) Depreciation and amortization Stock based compensation Gain on fixed asset disposal - ) Bad debt expense ) 84 Obsolete inventory expense 66 35 Deferred compensation costs ) ) Amortization of debt issuance costs 31 - Change in operating assets and liabilities: Accounts receivable ) Inventories 9 Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Prepaid expenses and other current assets ) ) Accounts payable Billings in excess of costs and estimated earnings on uncompleted contracts ) Accrued liabilities and other current liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Proceeds from sale of property and equipment and other assets - Purchases of property, plant and equipment and other assets ) ) Proceeds from foreign joint ventures' operations dividends Net cash provided by (used in) from investing activities Cash flows from financing activities: Proceeds from sale of common stock, preferred stock, and warrants 8 10 Treasury stocks purchase ) ) Preferred stock cash dividend - ) Proceeds from long-term notes payable - Proceeds from short-term notes payable - Payments on revolving credit facility ) ) Payments on long-term notes payable ) ) Payments on short-term notes payable ) - Payments of debt issuance costs ) - Net cash provided by (used in) financing activities ) Effect of exchange rate on cash (2 ) 61 Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period Supplemental disclosures of cash flow information: Interest paid $ $ 95 Non-cash investing and financing transactions: Issuance of shares of common stock on accrued preferred dividends payables $ $ - The accompanying notes are an integral part of the condensed consolidated financial statements 7 AMERICAN ELECTRIC TECHNOLOGIES, INC. AND SUBSIDIARIES Notes to Condensed Consolidated Financial Statements (Unaudited) 1. Basis of Presentation The accompanying unaudited condensed consolidated financial statements of American Electric Technologies, Inc. and its wholly-owned subsidiaries (“AETI”, “the Company”, “our”, “we”, “us”)have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”) for interim financial information and include all adjustments which, in the opinion of management, are necessary for fair financial statement presentation. All adjustments are of a normal recurring nature. The results of operations for interim periods are not necessarily indicative of the results to be expected for a full year. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with U.S. GAAP have been condensed or omitted. The statements should be read in conjunction with the Company’s consolidated financial statements included in our Annual Report on Form 10-K for the year ended December31, 2016, which was filed on March30, 2017. All dollar amounts disclosed in the footnotes are stated in thousands. 2. Earnings per Common Share Basic earnings per share is computed by dividing net income (loss) attributable to common stockholders by the weighted average number of shares of common stock outstanding for the three and six months ended June30, 2017 and 2016. Diluted earnings per share is computed by dividing net income (loss) attributable to common stockholders, by the sum of (1) the weighted-average number of shares of common stock outstanding during the period, (2) the dilutive effect of the assumed exercise of convertible instruments and (3) the dilutive effect of the exercise of stock options and other stock units to our common stock. For the three and six months ended June 30, 2017, common stock equivalents from convertible instruments, stock options and other stock units have been excluded from the calculation of weighted average diluted shares because all such instruments were anti-dilutive. The following table sets forth the computation of basic and diluted weighted average common shares. Three Months Ended Six Months Ended June30, June30, Weighted average basic shares Dilutive effect of preferred stock, warrants, stock options and restricted stock units - Total weighted average diluted shares 3. Recently Issued Accounting Pronouncements In May 2014, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2014-09, Revenue from Contracts with Customers, which supersedes nearly all existing revenue recognition guidance under U.S. GAAP. The core principle of ASU No. 2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU No. 2014-09 defines a five step process to achieve this core principle and, in doing so, more judgment and estimates may be required under existing U.S. GAAP. The standard is effective for annual periods beginning after December 15, 2016, and interim periods therein, using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU No. 2014-09 recognized at the date of adoption (which includes additional footnote disclosures). In July 2015, the FASB issued ASU No. 2015-14 which delayed the effective date of ASU No. 2014-09 by one year (effective for annual periods beginning after December 15, 2017). AETI is evaluating the impact of ASU 2014-09 and currently expects that the standard will not have a material impact on the Company’s Consolidated Financial Statements other than enhanced disclosures related to the disaggregation of revenues from contracts with customers, the Company’s performance obligations and any significant judgments. AETI intends to adopt the new standard using the modified retrospective method at the date of adoption.
